
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(b)


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


Constellation Energy Group, Inc.
1995 Long-Term Incentive Plan
(Plan)


1.    Objective.    The objective of this Plan is to increase shareholder value
by providing a long-term incentive to reward officers and key employees of CEG
and its Subsidiaries, who are mainly responsible for the continued growth,
development, and financial success of CEG and its Subsidiaries, for the
continued profitable performance of CEG and its subsidiaries. The Plan is also
designed to permit CEG and its Subsidiaries to retain talented and motivated
officers and key employees and to increase their ownership of CEG common stock.

2.    Definitions.    All singular terms defined in this Plan will include the
plural and vice versa. As used herein, the following terms will have the meaning
specified below:

        "Award" means individually or collectively, Restricted Stock, Restricted
Stock Units, Options, Performance Units, Stock Appreciation Rights, or Dividend
Equivalents granted under this Plan.

        "Board" means the Board of Directors of CEG.

        "Book Value" means the book value of a share of Stock determined in
accordance with CEG's regular accounting practices as of the last business day
of the month immediately preceding the month in which a Stock Appreciation Right
is exercised as provided in Section 10.

        "CEG" means Constellation Energy Group, Inc., a Maryland corporation, or
its successor, including any "New Company" as provided in Section 14I.

        "Code" means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

        "Committee" means the Committee on Management of the Board, provided,
however, that if such Committee fails to satisfy the disinterested
administration provisions of Section 16b-3 of the 1934 Act, "Committee" shall
mean a committee of directors of CEG who satisfy the disinterested person
requirements of such Section.

        "Date of Grant" means the date on which the granting of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

        "Date of Retirement" means the date of Retirement or Early Retirement.

        "Disability" means the determination that a Participant is "disabled"
under the CEG disability plan in effect at that time.

        "Dividend Equivalent" means an award granted under Section 11.

        "Early Retirement" means retirement prior to the Normal Retirement Date.

        "Earned Performance Award" means an actual award of a specified number
of Performance Units (or shares of Restricted Stock or Restricted Stock Unit, as
the context requires) which the Committee has determined have been earned and
are payable (or, in the case of Restricted Stock or Restricted Stock Units,
earned and with respect to which restrictions will lapse) for a particular
Performance Period.

        "Eligible Employee" means any person employed by CEG or a Subsidiary on
a regularly scheduled basis who satisfies all of the requirements of Section 5.

        "Exercise Period" means the period or periods during which a Stock
Appreciation Right is exercisable as described in Section 10.

        "Fair Market Value" means the average of the highest and lowest price at
which the Stock was sold regular way on the New York Stock Exchange-Composite
Transactions on a specified date.

        "Incentive Stock Option" means an incentive stock option within the
meaning of Section 422 of the Code.

        "1934 Act" means the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




        "Normal Retirement Date" is the retirement date as described in the
Pension Plan or a Subsidiary's retirement or pension plan.

        "Option" or "Stock Option" means either a nonqualified stock option or
an incentive stock option granted under Section 8.

        "Option Period" or "Option Periods" means the period or periods during
which an Option is exercisable as described in Section 8.

        "Participant" means an employee of CEG or a Subsidiary who has been
granted an Award under this Plan.

        "Pension Plan" means the Pension Plan of Constellation Energy
Group, Inc. as may be amended from time to time.

        "Performance-Based" means that in determining the amount of a Restricted
Stock or Restricted Stock Unit Award payout, the Committee will take into
account the performance of the Participant, CEG, one or more Subsidiaries, or
any combination thereof.

        "Performance Period" means a period of time, established by the
Committee at the time an Award is granted, during which corporate and/or
individual performance is measured.

        "Performance Unit" means a unit of measurement equivalent to such amount
or measure as defined by the Committee which may include, but is not limited to,
dollars, market value shares, or book value shares.

        "Plan Administrator" means, as set forth in Section 4, the Committee.

        "Restricted Stock" means an Award granted under Section 7.

        "Restricted Stock Unit" means a right granted under Section 7 that is
denominated in shares of stock, each of which represents a right to receive the
value of a share of stock (or a percentage of such value, which percentage may
be higher than 100%) upon the terms and conditions set forth by the Committee.

        "Retirement" means retirement on or after the "Normal Retirement Date"
(as such term is defined in the Pension Plan or a Subsidiary's retirement or
pension plan).

        "Service-Based" means that in determining the amount of a Restricted
Stock or Restricted Stock Unit Award payout, the Committee will take into
account only the period of time that the Participant performed services for CEG
or its Subsidiaries since the Date of Grant.

        "Stock" means the common stock, without par value, of CEG.

        "Stock Appreciation Right" means an Award granted under Section 10.

        "Subsidiary(ies)" means any corporation of which 20% or more of its
outstanding voting stock or voting power is beneficially owned, directly or
indirectly, by CEG.

        "Target Performance Award" means a targeted award of a specified number
of Performance Units (or shares of Restricted Stock or Restricted Stock Unit, as
the context requires) which may be earned and payable (or, in the case of
Restricted Stock or Restricted Stock Unit, earned and with respect to which
restrictions will lapse) based upon the performance objectives for a particular
Performance Period, all as determined by the Committee. The Target Performance
Award will be a factor in the Committee's ultimate determination of the Earned
Performance Award.

        "Termination" means resignation or discharge from employment with CEG or
any of its Subsidiaries except in the event of death, Disability, Retirement or
Early Retirement.

3.    Effective Date, Duration and Stockholder Approval.    

        A.    Effective Date and Stockholder Approval.    This Plan has been
transferred from Baltimore Gas and Electric Company (BGE) to CEG effective
April 30, 1999 in connection with a share exchange between CEG and the common
stockholders of BGE. The Plan was approved by a majority of the outstanding
shares of common stock of BGE voted at its 1995 Annual Meeting of Stockholders,
and became effective as of January 1, 1995.

        B.    Period for Grants of Awards.    Awards may be made as provided
herein for a period of 10 years after January 1, 1995.

2

--------------------------------------------------------------------------------




        C.    Termination.    The Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of the Plan
have been settled.

        D.    Grants Outstanding.    Grants outstanding at the effective time of
the share exchange between CEG and the common stockholders of Baltimore Gas and
Electric Company (BGE) will be converted from BGE common stock-based grants to
CEG common stock-based grants.

4.    Plan Administration.    The Committee is the Plan Administrator and has
sole authority (except as specified otherwise herein) to determine all questions
of interpretation and application of the Plan, or of the terms and conditions
pursuant to which Awards are granted, exercised or forfeited under the Plan
provisions, and, in general, to make all determinations advisable for the
administration of the Plan to achieve its stated objective. Such determinations
shall be final and not subject to further appeal.

5.    Eligibility.    Each officer or key employee of CEG and its Subsidiaries
(including officers or employees who are members of the Board, but excluding
directors who are not officers or employees) may be designated by the Committee
as a Participant, from time to time, with respect to one or more Awards. No
officer or employee of CEG or its Subsidiaries shall have any right to be
granted an Award under this Plan.

6.    Grant of Awards and Limitation of Number of Shares Awarded.    The
Committee may, from time to time, grant Awards to one or more Eligible
Employees, provided that (i) subject to any adjustment pursuant to Section 14H,
the aggregate number of shares of Stock subject to Awards under this Plan may
not exceed three million (3,000,000) shares; (ii) to the extent that an Award
lapses or the rights of the Participant to whom it was granted terminate, any
shares of Stock subject to such Award shall again be available for the grant of
an Award under the Plan; and (iii) shares delivered by CEG under the Plan may be
authorized and unissued Stock, Stock held in the treasury of CEG, or Stock
purchased on the open market (including private purchases) in accordance with
applicable securities laws.

7.    Restricted Stock and Restricted Stock Unit Awards.    

        A.    Grants of Restricted Shares or Units.    One or more shares of
Restricted Stock or Restricted Stock Units may be granted to any Eligible
Employee. The Restricted Stock will be issued or Restricted Stock Unit granted
to the Participant on the Date of Grant without the payment of consideration by
the Participant. The Restricted Stock will be issued or Restricted Stock Unit
granted in the name of the Participant and will bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the Restricted Stock or
Restricted Stock Unit until the expiration of the restriction period.

        The Committee may also impose such other restrictions and conditions on
the Restricted Stock or Restricted Stock Unit as it deems appropriate, and will
designate the grant as either a Service-Based or Performance-Based Award.

        Upon issuance to the Participant of the Restricted Stock, the
Participant will have the right to vote the Restricted Stock.. Upon issuance to
the Participant of the Restricted Stock or grant of the Restricted Stock Unit
and subject to the Committee's discretion, the Participant will have the right
to receive the cash dividends (or Dividend Equivalents as provided in
Section 11) distributable with respect to such shares or units, with such
dividends or Dividend Equivalents treated as compensation to the Participant.
The Committee, in its sole discretion, may direct the accumulation and payment
of distributable dividends to the Participant at such times, and in such form
and manner, as determined by the Committee.

        B.    Service-Based Award.    

        i.    Restriction Period.    At the time a Service-Based Restricted
Stock or Restricted Stock Unit Award is granted, the Committee will establish a
restriction period applicable to such Award which will be not less than one year
and not more than ten years. Each Restricted Stock or Restricted Stock Unit
Award may have a different restriction period, at the discretion of the
Committee.

        ii.    Forfeiture or Payout of Award.    In the event a Participant
ceases employment during a restriction period, a Restricted Stock or Restricted
Stock Unit Award is subject to forfeiture or payout (i.e., removal of
restrictions) as follows: (a) Termination—the Restricted Stock or Restricted
Stock Unit Award is completely forfeited; (b) Retirement, Disability or
death—payout of the Restricted Stock or Restricted Stock Unit Award is prorated
for service during the period; or (c) Early Retirement—if at the Participant's
request, the payout or forfeiture of the Restricted Stock or Restricted Stock
Unit Award is determined at the discretion of the Committee, or if at CEG's
request, payout of the Restricted Stock or Restricted Stock Unit Award is
prorated for service during the period; provided, however, that the

3

--------------------------------------------------------------------------------






Committee may modify the above if it determines at its sole discretion that
special circumstances warrant such modification.

        Any shares of Restricted Stock which are forfeited will be transferred
to CEG.

        Upon completion of the restriction period, all Award restrictions will
expire and new certificates representing the Award will be issued (the payout)
without the restrictive legend described in Section 7A.

        C.    Performance-Based Award.    

        i.    Restriction Period.    At the time a Performance-Based Restricted
Stock or Restricted Stock Unit Award is granted, the Committee will establish a
restriction period applicable to such Award which will be not less than one year
and not more than ten years. Each Restricted Stock or Restricted Stock Unit
Award may have a different restriction period, at the discretion of the
Committee. The Committee will also establish a Performance Period.

        ii.    Performance Objectives.    The Committee will determine, no later
than 90 days after the beginning of each Performance Period, the performance
objectives for each Participant's Target Performance Award and the number of
shares of Restricted Stock or Restricted Stock Units for each Target Performance
Award that will be issued on the Date of Grant. Performance objectives may vary
from Participant to Participant and will be based upon such performance criteria
or combination of factors as the Committee deems appropriate, which may include,
but not be limited to, the performance of the Participant, CEG, one or more
Subsidiaries, or any combination thereof. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance-Based
Restricted Stock or Restricted Stock Unit Awards for which different Performance
Periods are prescribed.

        If, during the course of a Performance Period significant events occur
as determined in the sole discretion of the Committee, which the Committee
expects to have a substantial effect on a performance objective during such
period, the Committee may revise such objective.

        iii.    Forfeiture or Payout of Award.    As soon as practicable after
the end of each Performance Period, the Committee will determine whether the
performance objectives and other material terms of the Award were satisfied. The
Committee's determination of all such matters will be final and conclusive.

        As soon as practicable after the later of (i) the date the Committee
makes the above determination, or (ii) the completion of the restriction period,
the Committee will determine the Earned Performance Award for each Participant.
Such determination may result in forfeiture of all or some shares of Restricted
Stock or Restricted Stock Units (if Target Performance Award performance
objectives were not attained), or the issuance of additional shares of Stock or
Restricted Stock Units (if Target Performance Award performance objectives were
exceeded), and will be based upon such factors as the Committee determines at
its sole discretion, but including the Target Performance Award performance
objectives.

        In the event a Participant ceases employment during a restriction
period, the Restricted Stock or Restricted Stock Unit Award is subject to
forfeiture or payout (i.e., removal of restrictions) as follows:
(a) Termination—the Restricted Stock or Restricted Stock Unit Award is
completely forfeited; (b) Retirement, Disability or death—payout of the
Restricted Stock or Restricted Stock Unit Award is prorated taking into account
factors including, but not limited to, service during the period; and the
performance of the Participant during the portion of the Performance Period
before employment ceased; or (c) Early Retirement—if at the Participant's
request, the payout or forfeiture of the Restricted Stock or Restricted Stock
Unit Award is determined at the discretion of the Committee, or if at CEG's
request, payout of the Restricted Stock or Restricted Stock Unit Award is
prorated taking into account factors including, but not limited to, service
during the period and the performance of the Participant during the portion of
the Performance Period before employment ceased; provided, however, that the
Committee may modify the above if it determines at its sole discretion that
special circumstances warrant such modification.

        Any shares of Restricted Stock which are forfeited will be transferred
to CEG.

        With respect to shares of Restricted Stock or Restricted Stock Units for
which restrictions lapse, new certificates will be issued (the payout) without
the restrictive legend described in Section 7A. New certificates will also be
issued for additional Stock, if any, awarded to the Participant because Target
Performance Award performance objectives were exceeded.

4

--------------------------------------------------------------------------------




        D.    Waiver of Section 83(b) Election.    Unless otherwise directed by
the Committee, as a condition of receiving an Award of Restricted Stock, a
Participant must waive in writing the right to make an election under
Section 83(b) of the Code to report the value of the Restricted Stock as income
on the Date of Grant.

8.    Stock Options.    

        A.    Grants of Options.    One or more Options may be granted to any
Eligible Employee on the Date of Grant without the payment of consideration by
the Participant.

        B.    Stock Option Agreement.    Each Option granted under the Plan will
be evidenced by a "Stock Option Agreement" between CEG and the Participant
containing provisions determined by the Committee, including, without
limitation, provisions to qualify Incentive Stock Options as such under
Section 422 of the Code if directed by the Committee at the Date of Grant;
provided, however, that each Incentive Stock Option Agreement must include the
following terms and conditions: (i) that the Options are exercisable, either in
total or in part, with a partial exercise not affecting the exercisability of
the balance of the Option; (ii) every share of Stock purchased through the
exercise of an Option will be paid for in full at the time of the exercise;
(iii) each Option will cease to be exercisable, as to any share of Stock, at the
earliest of (a) the Participant's purchase of the Stock to which the Option
relates, (b) the Participant's exercise of a related Stock Appreciation Right,
or (c) the lapse of the Option; (iv) Options will not be transferable by the
Participant except by Will or the laws of descent and distribution and will be
exercisable during the Participant's lifetime only by the Participant or by the
Participant's guardian or legal representative; and (v) notwithstanding any
other provision, in the event of a public tender for all or any portion of the
Stock or in the event that any proposal to merge or consolidate CEG with another
company is submitted to the stockholders of CEG for a vote, the Committee, in
its sole discretion, may declare any previously granted Option to be immediately
exercisable.

        C.    Option Price.    The Option price per share of Stock will be set
by the grant, but will be not less than 100% of the Fair Market Value at the
Date of Grant.

        D.    Form of Payment.    At the time of the exercise of the Option, the
Option price will be payable in cash or in other shares of Stock or in a
combination of cash and other shares of Stock, in a form and manner as required
by the Committee in its sole discretion. When Stock is used in full or partial
payment of the Option price, it will be valued at the Fair Market Value on the
date the Option is exercised.

        E.    Other Terms and Conditions.    The Option will become exercisable
in such manner and within such Option Period or Periods, not to exceed 10 years
from its Date of Grant, as set forth in the Stock Option Agreement upon payment
in full. Except as otherwise provided in this Plan or in the Stock Option
Agreement, any Option may be exercised in whole or in part at any time.

        F.    Lapse of Option.    An Option will lapse upon the earlier of:
(i) 10 years from the Date of Grant, or (ii) at the expiration of the Option
Period set by the grant. If the Participant ceases employment within the Option
Period and prior to the lapse of the Option, the Option will lapse as follows:
(a) Termination—the Option will lapse on the effective date of the Termination;
or (b) Retirement, Early Retirement, or Disability—the Option will lapse at the
expiration of the Option Period set by the grant; provided, however, that the
Committee may modify the above if it determines in its sole discretion that
special circumstances warrant such modification. If the Participant dies within
the Option Period and prior to the lapse of the Option, the Option will lapse at
the expiration of the Option Period set by the grant unless it is exercised
before such time by the Participant's legal representative(s) or by the
person(s) entitled to do so under the Participant's Will or, if the Participant
fails to make testamentary disposition of the Option or dies intestate, by the
person(s) entitled to receive the Option under the applicable laws of descent
and distribution.

        G.    Individual Limitation.    In the case of an Incentive Stock
Option, the aggregate Fair Market Value of the Stock for which Incentive Stock
Options (whether under this Plan or another arrangement) in any calendar year
are first exercisable will not exceed $100,000 with respect to such calendar
year (or such other individual limit as may be in effect under the Code on the
Date of Grant) plus any unused portion of such limit as the Code may permit to
be carried over.

9.    Performance Units.    

        A.    Performance Units.    One or more Performance Units may be earned
by an Eligible Employee based on the achievement of preestablished performance
objectives during a Performance Period.

        B.    Performance Period and Performance Objectives.    The Committee
will determine a Performance Period and will determine, no later than 90 days
after the beginning of each Performance Period, the performance objectives for
each

5

--------------------------------------------------------------------------------




Participant's Target Performance Award and the number of Performance Units
subject to each Target Performance Award. Performance objectives may vary from
Participant to Participant and will be based upon such performance criteria or
combination of factors as the Committee deems appropriate, which may include,
but not be limited to, the performance of the Participant, CEG, one or more
Subsidiaries, or any combination thereof. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance Units
for which different Performance Periods are prescribed.

        If during the course of a Performance Period significant events occur as
determined in the sole discretion of the Committee which the Committee expects
to have a substantial effect on a performance objective during such period, the
Committee may revise such objective.

        C.    Forfeiture or Payout of Award.    As soon as practicable after the
end of each Performance Period, the Committee will determine whether the
performance objectives and other material terms of the Award were satisfied. The
Committee's determination of all such matters will be final and conclusive.

        As soon as practicable after the date the Committee makes the above
determination, the Committee will determine the Earned Performance Award for
each Participant. Such determination may result in an increase or decrease in
the number of Performance Units payable based upon such Participant's Target
Performance Award, and will be based upon such factors as the Committee
determines in its sole discretion, but including the Target Performance Award
performance objectives.

        In the event a Participant ceases employment during a Performance
Period, the Performance Unit Award is subject to forfeiture or payout as
follows: (a) Termination—the Performance Unit Award is completely forfeited;
(b) Retirement, Disability or death—payout of the Performance Unit Award is
prorated taking into account factors including, but not limited to, service and
the performance of the Participant during the portion of the Performance Period
before employment ceased; or (c) Early Retirement—if at the Participant's
request, the payout or forfeiture of the Performance Unit Award is determined at
the discretion of the Committee, or if at CEG's request, payout of the
Performance Unit Award is prorated taking into account factors including, but
not limited to, service and the performance of the Participant during the
portion of the Performance Period before employment ceased; provided, however,
that the Committee may modify the above if it determines in its sole discretion
that special circumstances warrant such modification.

        D.    Form and Timing of Payment.    Each Performance Unit is payable in
cash or shares of Stock or in a combination of cash and Stock, as determined by
the Committee in its sole discretion. Such payment will be made as soon as
practicable after the Earned Performance Award is determined.

10.    Stock Appreciation Rights.    

        A.    Grants of Stock Appreciation Rights.    Stock Appreciation Rights
may be granted under the Plan in conjunction with an Option either at the Date
of Grant or by amendment or may be separately granted. Stock Appreciation Rights
will be subject to such terms and conditions not inconsistent with the Plan as
the Committee may impose.

        B.    Right to Exercise; Exercise Period.    A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable; both such Stock Appreciation Right and the Option to which it
relates will not be exercisable during the six months following their respective
Dates of Grant except in the event of the Participant's Disability or death. A
Stock Appreciation Right issued independent of an Option will be exercisable
pursuant to such terms and conditions established in the grant. Notwithstanding
such terms and conditions, in the event of a public tender for all or any
portion of the Stock or in the event that any proposal to merge or consolidate
CEG with another company is submitted to the stockholders of CEG for a vote, the
Committee, in its sole discretion, may declare any previously granted Stock
Appreciation Right immediately exercisable.

        C.    Failure to Exercise.    If on the last day of the Option Period,
in the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right issued
independent of an Option, the Participant has not exercised a Stock Appreciation
Right, then such Stock Appreciation Right will be deemed to have been exercised
by the Participant on the last day of the Option Period or Exercise Period.

        D.    Payment.    An exercisable Stock Appreciation Right granted
pursuant to an Option will entitle the Participant to surrender unexercised the
Option or any portion thereof to which the Stock Appreciation Right is attached,
and to receive in exchange for the Stock Appreciation Right payment (in cash or
Stock or a combination thereof as described below) equal to either of the
following amounts, determined in the sole discretion of the Committee at the
Date of Grant: (1) the excess of the Fair Market Value of one share of Stock at
the date of exercise over the Option price, times the number of shares

6

--------------------------------------------------------------------------------




called for by the Stock Appreciation Right (or portion thereof) which is so
surrendered, or (2) the excess of the Book Value of one share of Stock at the
date of exercise over the Book Value of one share of Stock at the Date of Grant
of the related Option, times the number of shares called for by the Stock
Appreciation Right. Upon exercise of a Stock Appreciation Right not granted
pursuant to an Option, the Participant will receive for each Stock Appreciation
Right payment (in cash or Stock or a combination thereof as described below)
equal to either of the following amounts, determined in the sole discretion of
the Committee at the Date of Grant: (1) the excess of the Fair Market Value of
one share of Stock at the date of exercise over the Fair Market Value of one
share of Stock at the Date of Grant of the Stock Appreciation Right, times the
number of shares called for by the Stock Appreciation Right, or (2) the excess
of the Book Value of one share of Stock at the date of exercise of the Stock
Appreciation Right over the Book Value of one share of Stock at the Date of
Grant of the Stock Appreciation Right, times the number of shares called for by
the Stock Appreciation Right.

        The Committee may direct the payment in settlement of the Stock
Appreciation Right to be in cash or Stock or a combination thereof.
Alternatively, the Committee may permit the Participant to elect to receive cash
in full or partial settlement of the Stock Appreciation Right, provided that
(i) the Committee must consent to or disapprove such election and (ii) unless
the Committee directs otherwise, the election and the exercise must be made
during the period beginning on the 3rd business day following the date of public
release of quarterly or year-end earnings and ending on the 12th business day
following the date of public release of quarterly or year-end earnings. The
value of the Stock to be received upon exercise of a Stock Appreciation Right
shall be the Fair Market Value of the Stock on the trading day preceding the
date on which the Stock Appreciation Right is exercised. To the extent that a
Stock Appreciation Right issued pursuant to an Option is exercised, such Option
shall be deemed to have been exercised, and shall not be deemed to have lapsed.

        E.    Nontransferable.    A Stock Appreciation Right will not be
transferable by the Participant except by Will or the laws of descent and
distribution and will be exercisable during the Participant's lifetime only by
the Participant or by the Participant's guardian or legal representative.

        F.    Lapse of a Stock Appreciation Right.    A Stock Appreciation Right
will lapse upon the earlier of: (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the grant. If the Participant
ceases employment within the Exercise Period and prior to the lapse of the Stock
Appreciation Right, the Stock Appreciation Right will lapse as follows:
(a) Termination—the Stock Appreciation Right will lapse on the effective date of
the Termination; or (b) Retirement, Early Retirement, or Disability—the Stock
Appreciation Right will lapse at the expiration of the Exercise Period set by
the grant; provided, however, that the Committee may modify the above if it
determines in its sole discretion that special circumstances warrant such
modification. If the Participant dies within the Exercise Period and prior to
the lapse of the Stock Appreciation Right, the Stock Appreciation Right will
lapse at the expiration of the Exercise Period set by the grant unless it is
exercised before such time by the Participant's legal representative(s) or by
the person(s) entitled to do so under the Participant's Will or, if the
Participant fails to make testamentary disposition of the Stock Appreciation
Right or dies intestate, by the person(s) entitled to receive the Stock
Appreciation Right under the applicable laws of descent and distribution.

11.    Dividend Equivalents.    

        A.    Grants of Dividend Equivalents.    Dividend Equivalents may be
granted under the Plan in conjunction with an Option or a separately awarded
Stock Appreciation Right, at the Date of Grant or by amendment, without
consideration by the Participant. Dividend Equivalents may also be granted under
the Plan in conjunction with Performance Units, at any time during the
Performance Period, without consideration by the Participant. Dividend
Equivalents will be granted under a Performance-Based Restricted Stock or
Restricted Stock Unit Award in conjunction with additional shares of Stock
issued if Target Performance Award performance objectives are exceeded.

        B.    Payment.    Each Dividend Equivalent will entitle the Participant
to receive an amount equal to the dividend actually paid with respect to a share
of Stock on each dividend payment date from the Date of Grant to the date the
Dividend Equivalent lapses as set forth in Section 11D. The Committee, in its
sole discretion, may direct the payment of such amount at such times and in such
form and manner as determined by the Committee.

        C.    Nontransferable.    A Dividend Equivalent will not be transferable
by the Participant.

        D.    Lapse of a Dividend Equivalent.    Each Dividend Equivalent will
lapse on the earlier of (i) the date of the lapse of the related Option or Stock
Appreciation Right; (ii) the date of the exercise of the related Option or Stock
Appreciation Right; (iii) the end of the Performance Period (or if earlier, the
date the Participant ceases employment) of the related

7

--------------------------------------------------------------------------------




Performance Units or Performance-Based Restricted Stock or Restricted Stock Unit
Award; or (iv) the lapse date established by the Committee on the Date of Grant
of the Dividend Equivalent.

12.    Accelerated Award Payout/Exercise.    

        A.    Change in Control.    Notwithstanding anything in this Plan
document to the contrary, a Participant is entitled to an accelerated payout or
accelerated Option or Exercise Period (as set forth in Section 12B) with respect
to any previously granted Award, upon the happening of a change in control.

        A change in control for purposes of this Section 12 means the occurrence
of any one of the following events:

          (i)  individuals who, on January 24, 2003, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of CEG in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of CEG as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

         (ii)  any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of CEG representing 20% or more of the combined voting
power of CEG's then outstanding securities eligible to vote for the election of
the Board (the "Company Voting Securities"); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
by virtue of any of the following acquisitions: (A) by CEG or any corporation
with respect to which CEG owns a majority of the outstanding shares of common
stock or has the power to vote or direct the voting of sufficient securities to
elect a majority of the directors (a "Subsidiary Company"), (B) by any employee
benefit plan (or related trust) sponsored or maintained by CEG or any Subsidiary
Company, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), or (E) pursuant to any acquisition by Participant
or any group of persons including Participant (or any entity controlled by
Participant or any group of persons including Participant);

        (iii)  consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving CEG or any of its Subsidiary
Companies (a "Business Combination"), unless immediately following such Business
Combination: (A) more than 60% of the total voting power of (x) the corporation
resulting from such Business Combination (the "Surviving Corporation"), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 95% of the voting securities eligible to
elect directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B), and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or

         (iv)  the stockholders of CEG approve a plan of complete liquidation or
dissolution of CEG, or the consummation of a sale of all or substantially all of
CEG's assets.

        Notwithstanding the foregoing, a Change in Control of CEG shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of

8

--------------------------------------------------------------------------------



Company Voting Securities by CEG which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by CEG such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

        B.    Amount of Award Subject to Accelerated Payout/Option
Period/Exercise Period.    The amount of a Participant's previously granted
Award that will be paid or exercisable upon the happening of a change in control
(or if earlier upon the termination of the Participant's employment with the
Company or a Subsidiary if it is reasonably demonstrated that such termination
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a change in control or (ii) otherwise arose in connection
with or anticipation of a change in control) will be determined as follows:

        Restricted Stock or Restricted Stock Unit Awards.    The Participant
will be entitled to an accelerated Award payout, and the amount of the payout
will be based on the number of shares of Restricted Stock or Restricted Stock
Units that were issued on the Date of Grant, prorated based on the number of
months of the restriction period that have elapsed as of the payout date. Also,
with respect to Performance-Based Restricted Stock or Restricted Stock Unit
Awards, in determining the amount of the payout, maximum performance achievement
will be assumed.

        Stock Option Awards and Stock Appreciation Rights.    Any previously
granted Stock Option Awards or Stock Appreciation Rights will be immediately
exercisable.

        Performance Units.    The Participant will be entitled to an accelerated
Award payout, and the amount of the payout will be based on the number of
Performance Units subject to the Target Performance Award as established on the
Date of Grant, prorated based on the number of months of the Performance Period
that have elapsed as of the payout date, and assuming that maximum performance
was achieved.

        C.    Timing of Accelerated Payout/Option Period/Exercise Period.    The
accelerated payout set forth in Section 12B will be made in cash within 30 days
after the date of the change in control. The accelerated Option Period/Exercise
Period set forth in Section 12B will begin on the date of the change in control,
and applicable payments will be in cash. When Stock is related to the Award, the
amount of cash will be determined based on the Fair Market Value of Stock on the
payout or exercise date, whichever is applicable.

13.    Amendment of Plan.    

        The Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, except (i) no such action may
be taken without stockholder approval which materially increases the benefits
accruing to Participants pursuant to the Plan, materially increases the number
of securities which may be issued pursuant to the Plan (except as provided in
Section 14H), extends the period for granting Options under the Plan or
materially modifies the requirements as to eligibility for participation in the
Plan; and (ii) no such action may be taken without the consent of the
Participant to whom any Award was previously granted, which adversely affects
the rights of such Participant concerning such Award, except as such termination
or amendment of the Plan is required by statute, or rules and regulations
promulgated thereunder. Notwithstanding the foregoing, the Committee may amend
the Plan as desirable at the discretion of the Committee to address any issues
concerning (i) Section 162(m) of the Code, or (ii) maintaining an exemption
under rule 16b-3 of the 1934 Act.

14.    Miscellaneous Provisions.    

        A.    Nontransferability.    No benefit provided under this Plan shall
be subject to alienation or assignment by a Participant (or by any person
entitled to such benefit pursuant to the terms of this Plan), nor shall it be
subject to attachment or other legal process except (i) to the extent
specifically mandated and directed by applicable state or federal statute,
(ii) as requested by the Participant (or by any person entitled to such benefit
pursuant to the terms of this Plan), and approved by the Committee, to satisfy
income tax withholding, and (iii) as requested by the Participant and approved
by the Committee, to members of the Participant's family, or a trust established
by the Participant for the benefit of family members.

        B.    No Employment Right.    Participation in this Plan shall not
constitute a contract of employment between CEG or any Subsidiary and any person
and shall not be deemed to be consideration for, or a condition of, continued
employment of any person.

9

--------------------------------------------------------------------------------




        C.    Tax Withholding.    CEG or a Subsidiary may withhold any
applicable federal, state or local taxes at such time and upon such terms and
conditions as required by law or determined by CEG or a Subsidiary. Subject to
compliance with any requirements of applicable law, the Committee may permit or
require a Participant to have any portion of any withholding or other taxes
payable in respect to a distribution of Stock satisfied through the payment of
cash by the Participant to CEG or a Subsidiary, the retention by CEG or a
Subsidiary of shares of Stock, or delivery of previously owned shares of the
Participant's Stock, having a Fair Market Value equal to the withholding amount.

        D.    Fractional Shares.    Any fractional shares concerning Awards
shall be eliminated at the time of payment or payout by rounding down for
fractions of less than one-half and rounding up for fractions of equal to or
more than one-half. No cash settlements shall be made with respect to fractional
shares eliminated by rounding.

        E.    Government and Other Regulations.    The obligation of CEG to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any government agencies as may
be required. CEG shall be under no obligation to register under the Securities
Act of 1933, as amended ("Act"), any of the shares of Stock issued, delivered or
paid in settlement under the Plan. If Stock awarded under the Plan may in
certain circumstances be exempt from registration under the Act, CEG may
restrict its transfer in such manner as it deems advisable to ensure such exempt
status.

        F.    Indemnification.    Each person who is or at any time serves as a
member of the Committee (and each person or Committee to whom the Committee or
any member thereof has delegated any of its authority or power under this Plan)
shall be indemnified and held harmless by CEG against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action or failure to act under the Plan; and (ii) any
and all amounts paid by such person in satisfaction of judgment in any such
action, suit, or proceeding relating to the Plan. Each person covered by this
indemnification shall give CEG an opportunity, at its own expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person's own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Charter or By-Laws of CEG or any of its Subsidiaries, as a
matter of law, or otherwise, or any power that CEG may have to indemnify such
person or hold such person harmless.

        G.    Reliance on Reports.    Each member of the Committee (and each
person or Committee to whom the Committee or any member thereof has delegated
any of its authority or power under this Plan) shall be fully justified in
relying or acting in good faith upon any report made by the independent public
accountants of CEG and its Subsidiaries and upon any other information furnished
in connection with the Plan. In no event shall any person who is or shall have
been a member of the Committee be liable for any determination made or other
action taken or any omission to act in reliance upon any such report or
information or for any action taken, including the furnishing of information, or
failure to act, if in good faith.

        H.    Changes in Capital Structure.    In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Stock, then appropriate adjustments shall be made in the shares of Stock
theretofore awarded to the Participants and in the aggregate number of shares of
Stock which may be awarded pursuant to the Plan. Such adjustments shall be
conclusive and binding for all purposes. Additional shares of Stock issued to a
Participant as the result of any such change shall bear the same restrictions as
the shares of Stock to which they relate.

        I.    CEG Successors.    In the event CEG becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which CEG will not be the surviving corporation or in which
the holders of the Stock will receive securities of another corporation (in any
such case, the "New Company"), then the New Company shall assume the rights and
obligations of CEG under this Plan.

        J.    Governing Law.    All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

        K.    Relationship to Other Benefits.    Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program.

10

--------------------------------------------------------------------------------




        L.    Expenses.    The expenses of administering the Plan shall be borne
by CEG and its Subsidiaries.

        M.    Titles and Headings.    The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        This document constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933.

        You may obtain without charge, upon written or oral request, a copy of
documents incorporated by reference in the Registration Statement on file with
the Securities and Exchange Commission pertaining to the securities offered
under the 1995 Long-Term Incentive Plan. In addition you may obtain, without
charge, upon written or oral request, a copy of documents that are required to
be delivered under Rule 428(b) of the Securities Act including our annual report
to shareholders or annual report on Form 10-K and a copy of the documents that
comprise the prospectus.

        To make a request for any of these documents, you may telephone or
write:

Corporate Secretary
750 East Pratt Street
18th Floor
Baltimore, Maryland 21202
(410) 783-3600

11

--------------------------------------------------------------------------------




1995 Long-Term Incentive Plan
Appendix


Additional Information

        The Plan is not subject to any provisions of the Employee Retirement
Income Security Act of 1974, and the Plan is not qualified under Section 401(a)
of the Internal Revenue Code.

        Participants may obtain additional information about the Plan by
contacting:

Director—Compensation
Constellation Energy Group, Inc.
750 East Pratt Street
5th Floor
Baltimore, MD 21202
(410) 783-2844

        After each grant is made, participants will be furnished with
information about the amount of the grant. At least annually, participants will
be furnished with information about their outstanding grants.

        In general, grants subject to restrictions are taxable to participants
when the restrictions lapse, and deductible by Constellation Energy at such
time, based on the fair market value of the awards when the restrictions lapse.
Grants not subject to restrictions are taxable/deductible at fair market value
on the grant date. Additionally, options are subject to other special tax
provisions.

12

--------------------------------------------------------------------------------




FORM OF SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT


[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code

RE: Service-Based Restricted Stock Award

Dear Recipient:

Effective date, The Board of Directors Compensation Committee, (The Committee),
granted you [#] service-based restricted shares of CEG Common Stock (the
"Award") pursuant to Section 7 of the Constellation Energy Group, Inc. 1995
Long-Term Incentive Plan (the "Plan"). In addition to other provisions of the
Plan (a copy of which is provided to you with this letter), your Award is
subject to the following conditions:

2.The Plan restriction period for these shares expires as show on the
restriction lapse dates in the table below:


--------------------------------------------------------------------------------

# Shares Granted
  Share Grant Date
  Restriction Period
  Restriction Lapse Date
  Aggregate Shares Lapsed


--------------------------------------------------------------------------------

[#]   mm/dd/yy   [one to five years]   [one to five years after Share Grant
Date]   [#]

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------

2.The Plan requires that as a condition to receiving your Award, you waive in
writing the right to make an election under Section 83(b) of the Internal
Revenue Code of 1986 with respect to your Award (see Section 7D of the Plan).
Your execution of this letter will constitute your waiver to make such election
under Section 83(b). This waiver means that you will not have the option of
electing to be taxed on the restricted shares at the time of the grant. Instead,
you will be taxed on the restricted shares at the time the Plan restrictions are
removed (see Attachment A). This waiver allows the Company to treat dividends
paid to you during the period of the Plan restrictions as compensation, thereby
giving the Company a tax deduction for such amounts.

3.As provided in the Plan, until the Plan restriction period expires, you may
not sell, transfer, pledge or hypothecate the Award shares. CEG will hold the
shares for safekeeping until the restriction lapse, unless you let us know that
you want a stock certificate for the Award. If you prefer a certificate, it will
be issued in your name with a legend to the effect that you may not sell,
transfer, pledge, or hypothecate the Award shares and that the shares are
subject to certain conditions under the Plan.

4.If you contemplate the sale or transfer (for example to a family member) of
any shares after the restriction period expires, you should contact the
SEC-related persons specified below for advice on the timing of any sale or
transfer and any reporting obligations you may have.

Please read the Plan carefully as it contains many other provisions relating to
your Award. If you have any questions, please do not hesitate to call:

General

--------------------------------------------------------------------------------

  SEC-related

--------------------------------------------------------------------------------

  Tax-related

--------------------------------------------------------------------------------

[NAME]   [NAME]   [NAME] [PHONE NUMBER]   [PHONE NUMBER]   [PHONE NUMBER]

--------------------------------------------------------------------------------



Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

[NAME]
[TITLE, DEPARTMENT]

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

--------------------------------------------------------------------------------

Signature of Recipient  

--------------------------------------------------------------------------------

Date

2

--------------------------------------------------------------------------------




Attachment A



CONSTELLATION ENERGY GROUP, INC.

INCOME TAX CONSEQUENCES TO PARTICIPANTS
FOR SERVICE-BASED RESTRICTED STOCK AWARDS


Set forth is a brief overview of certain income tax consequences associated with
your Service-Based Restricted Stock Award ("the Award").

Stock

Because the Plan places certain restrictions on the Award which could lead to
forfeiture of the shares prior to lifting the Plan restrictions and because you
have agreed to waive the Section 83(b) election(1), the value of the restricted
stock is not taxed to you when the initial grant is made. Rather, the stock is
taxable to you at the time the restrictions are removed. The amount subject to
income tax is the fair market value of the stock on the day that the Plan
restrictions are removed. This amount is treated as compensation subject to
withholding of income taxes, Medicare taxes and, if applicable, Social Security
taxes. You are not taxed on the value of any stock forfeited.

For purposes of determining the gain or loss on any sale of the stock received
pursuant to this Award, your basis in the stock is the amount that you included
in taxable income when the Plan restrictions were removed. Your tax holding
period, for purposes of determining whether a gain or loss on a sale is
long-term or short-term, begins on the day after the day that the Plan
restrictions were removed.

Dividends

The dividends during the restriction period will be automatically reinvested in
additional shares of company common stock. These shares will be subject to the
same restrictions as the originally awarded shares and will vest accordingly.
For tax purposes, the dividends on the restricted stock will not be taxable as
dividend income. Rather, the accumulated shares of stock will be taxable to you
in the same manner as stated above.

After the Plan restrictions on the stock are removed, the dividends are treated
as regular dividend income (generally not subject to tax withholding).

Tax Planning

You may wish to consult your tax advisor in the year the restrictions are lifted
from the Award if you have questions regarding the impact of the Award on your
tax withholding or if you have questions about the applicable capital gains
holding period and rates for this Award.

--------------------------------------------------------------------------------

(1)The Plan requires that as a condition to receiving a Restricted Stock Award,
you must waive in writing the right to make an election under Section 83(b) of
the Internal Revenue Code of 1986 with respect to your Award (see Section 7 D of
the Plan). This waiver means that you will not have the option of electing to be
taxed on the restricted shares at the time of grant. Instead, you will be taxed
on the restricted shares at the time the Plan restrictions are removed. This
allows the Company to treat dividends paid during the period of Plan
restrictions as compensation, thereby giving the Company a tax deduction for
such amounts.

--------------------------------------------------------------------------------




FORM OF PERFORMANCE UNIT AGREEMENT


[date]

TO: «First» «MI» «Last»

Effective [Date], as part of the [3 CALENDAR YEAR PERFORMANCE PERIOD] Long-Term
Incentive Program, you were granted [#] performance units (the "Units") under
the Constellation Energy Group, Inc. 1995 Long-Term Incentive Plan (the "Plan").
In addition to other provisions of the Plan, your award is subject to the
conditions set forth in this document.

--------------------------------------------------------------------------------

Target Grant
(# Units)
  Grant Date
  Performance Period
  Vesting Date


--------------------------------------------------------------------------------

[#]   [MM/DD/YY]   [3-Year Period]   [End of 3-Year Period]

--------------------------------------------------------------------------------

Under current tax law, you are not subject to tax on your Units until the
Vesting Date.

1.Each Unit is worth $1. The final award payout on the Vesting Date will be
based on Constellation Energy Group's relative Total Shareholder Return ("TSR")
performance over the Performance Period as set forth below. TSR is defined as
the stock price change from [BEGINNING TO END OF 3 CALENDAR YEAR PERFORMANCE
PERIOD] and dividends during that period that are reinvested on the ex-dividend
date (date stock trades without its dividend) at the closing price on that date.

The Plan Administrator will determine the award payout soon after the conclusion
of the Performance Period. The performance measures used to determine the award
payout are as follows:

•Primary Measure: Constellation Energy TSR for the Performance Period is
compared to the TSR performance results of large and mid-size investment grade
companies within the Dow Jones Electric Utilities Index (DJEUI) on [END OF
PERFORMANCE PERIOD]. In the DJEUI, companies that are rated "non-investment
grade" by both Moody's and S&P rating agencies on [END OF PERFORMANCE PERIOD]
are excluded.

•Secondary Measure: If Constellation Energy's percentile rank for the Primary
Measure is below the [    ] percentile, then a comparison will be made to the
TSR performance results of investment grade companies in the S&P 500 Index on
[END OF PERFORMANCE PERIOD].


 
   
 

--------------------------------------------------------------------------------

 
   
  Primary Measure
TSR v. DJEUI Large & Mid-Cap Investment Grade Companies
  Secondary Measure
TSR v. S&P 500 Index Comparison Group
 
   
 

--------------------------------------------------------------------------------

Performance Level   Total Shareholder Return   Payout vs. Target   Payout vs.
Target

--------------------------------------------------------------------------------

<Threshold   <[    ] Percentile   [    ]%   [    ]%

--------------------------------------------------------------------------------

Threshold   [    ] Percentile   [    ]%   [    ]%

--------------------------------------------------------------------------------

Target   [    ] Percentile   [    ]%   [    ]%

--------------------------------------------------------------------------------

Stretch   [    ] Percentile   [    ]%   [    ]%

--------------------------------------------------------------------------------

Payout levels interpolated between points.
Secondary measure applies only if performance vs. primary measure is below
threshold.

2.The award payout amount is determined by multiplying the "Payout vs. Target"
percentage by the number of Units (worth $1 each) that you were granted. This
award payout amount may be settled, in the sole discretion of the Plan
Administrator, in either restricted or unrestricted stock or stock units, or
cash (or any combination thereof).

3.Under current tax law, you will be subject to tax on the Vesting Date on the
award payout amount. The Company will be required to withhold applicable taxes
at such time. If the award payout is settled in stock or stock units, the
Company will withhold the required number of shares or units to pay these taxes.

4.As provided in the Plan, until the Vesting Date, you may not sell, transfer,
or pledge the Units.

--------------------------------------------------------------------------------



Please read the Plan carefully as it contains many other provisions relating to
your award. If you have any questions, please do not hesitate to call:

General

--------------------------------------------------------------------------------

  SEC-related

--------------------------------------------------------------------------------

  Tax-related

--------------------------------------------------------------------------------

[NAME]   [NAME]   [NAME] [PHONE NUMBER]   [PHONE NUMBER]   [PHONE NUMBER]

Please sign this letter and return it in the envelope provided, and keep a copy
for your records.

Sincerely,

[NAME]
[TITLE, DEPARTMENT]

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

--------------------------------------------------------------------------------

Signature of «First» «MI» «Last»  

--------------------------------------------------------------------------------

DATE

2

--------------------------------------------------------------------------------




FORM OF STOCK UNIT AWARD WITH SALE RESTRICTION AGREEMENT


[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code


RE: Stock Unit Award with Sale Restriction


Dear Recipient:

Effective date, as part of your [PERFORMANCE YEAR] annual incentive and in
recognition of your performance during [PERFORMANCE YEAR], you were granted [#]
restricted Constellation Energy Group, Inc. (the "Company") common stock units
with sale restrictions ("Deferred Shares") under the Constellation Energy
Group, Inc. 1995 Long-Term Incentive Plan (the "Plan"). In addition to other
provisions of the Plan, your award is subject to the following conditions:

1.Each Deferred Share entitles you to receive on the Restriction Lapse Date (set
forth below) one share of Constellation Energy Group common stock ("Common
Stock"). Under current tax law, you are not subject to tax on your Deferred
Shares until the Restriction Lapse Date (see paragraph 4 below).

2.During the Restriction Period (set forth below), on any date that
Constellation Energy Group pays dividends with respect to the Common Stock, the
Company shall credit you with a number of Deferred Shares equal to (i) the
number of your Deferred Shares on the dividend record date times (ii) the
dividend rate per share, divided by (iii) the per share reinvestment price.
These dividend-based additional Deferred Shares shall be subject to the same
rules and restrictions as Deferred Shares originally granted to you.

3.The Restriction Period for your Deferred Shares expires on the Restriction
Lapse Date as shown in the table below:


--------------------------------------------------------------------------------

# Deferred Shares Granted
  Deferred Share Grant Date
  Restriction Period
  Restriction Lapse Date


--------------------------------------------------------------------------------


[#]
 
[MM/DD/YY]
 
[5 years]
 
[5 years after Grant Date]

--------------------------------------------------------------------------------


 
 
 
 
 
 
     

--------------------------------------------------------------------------------


 
 
 
 
 
 
     

--------------------------------------------------------------------------------

Your Deferred Shares are fully and immediately vested, however, during the
Restriction Period, you may not sell, transfer, or pledge the Deferred Shares.
During the Restriction Period, you will have no voting rights with respect to
the Deferred Shares. The Restriction Period remains in effect irrespective of
your employment status.

4.Following the Restriction Lapse Date, the Company shall cause to be issued to
you a certificate for shares of Common Stock equal to the number of your
Deferred Shares (including dividend-based additional Deferred Shares). Under
current tax law, you will be subject to tax on the Restriction Lapse Date based
on an amount equal to the number of shares of Common Stock issued to you times
the Fair Market Value per share (i.e., the average of the high and low price of
the Common Stock on the Restriction Lapse Date). The Company will be required to
withhold applicable taxes at such time, and will withhold the required number of
shares to pay these taxes. The total shares you receive will be rounded to the
nearest whole share. You should consult your tax advisor regarding any tax
issues.


Please read the Plan carefully as it contains many other provisions relating to
your award. If you have any questions, please do not hesitate to call:

General

--------------------------------------------------------------------------------

  SEC-related

--------------------------------------------------------------------------------

  Tax-related

--------------------------------------------------------------------------------

[NAME]   [NAME]   [NAME] [PHONE NUMBER]   [PHONE NUMBER]   [PHONE NUMBER]

--------------------------------------------------------------------------------



Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

[NAME]
[TITLE, DEPARTMENT]

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

--------------------------------------------------------------------------------

Signature of Recipient  

--------------------------------------------------------------------------------

Date

2

--------------------------------------------------------------------------------




FORM OF
STOCK OPTION AGREEMENT


        This Stock Option Agreement ("Agreement") is subject to the terms and
conditions of the Constellation Energy Group, Inc. 1995 Long-Term Incentive Plan
(the "Plan"). The «Administrator» Constellation Energy Group, Inc. (the "Plan
Administrator") has authorized the option grant under this Agreement by and
between Participant (designated below) and Constellation Energy Group, Inc.
("Constellation Energy").

1.     Grant of Option.

        (a)    The "Participant" is «First» «Middle» «Last».

        (b)   The date of the grant is «GrantDate» ("Grant Date").

        (c)    The number of shares subject to the option ("Option Shares") are
«Grant» shares of Constellation Energy common stock ("Stock").

        (d)   The exercise price is [OptionPrice = fair market value of stock on
grant date] per share of Stock ("Exercise Price").

        This Agreement specifies the terms of the option ("Option") granted to
Participant to purchase the Option Shares at the Exercise Price set forth above.
The Option is not intended to constitute an "incentive stock option" as that
term is used in Internal Revenue Code section 422. The "Option Period" is the
period during which the Option is exercisable as provided in this Agreement.

2.     Installment Exercise.

        Subject to the terms of this Agreement, the Option will be exercisable
in installments according to the following schedule (each a "Vesting Date"):

--------------------------------------------------------------------------------

INSTALLMENT
  VESTING DATE APPLICABLE TO INSTALLMENT


--------------------------------------------------------------------------------


[1/3 of Option Shares] Options
 
[One year after Grant Date]

--------------------------------------------------------------------------------

[1/3 of Option Shares] Options   [Two years after Grant Date]

--------------------------------------------------------------------------------

[1/3 of Option Shares] Options   [Three years after Grant Date]

--------------------------------------------------------------------------------

3.     Termination of Option.

        (a)    Except as provided in paragraph 3(b) below, the Option will
terminate upon the earlier to occur of: (1) when all Option Shares have been
exercised; or (2) ten (10) years from the Grant Date ("Expiration Date").

        (b)   If Participant ceases employment, the Option will terminate as to
any unvested Option Shares on the effective date of Participant's employment
Termination (as defined in the Plan) and as to vested Option Shares 90 days
after such effective date; provided that if Participant ceases employment
because of Participant's Retirement, Disability (each as defined in the Plan),
or death, the Option will terminate as to any unvested Option Shares on the
effective date of the Retirement, Disability or death, and as to vested Option
Shares, the Option will remain exercisable until the earlier of 60 months after
such effective date or the Expiration Date.

        (c)    In the event of Participant's death during the Option Period,
vested Option Shares may be exercised by Participant's legal representative(s),
or by other person(s) authorized under Participant's will. Alternatively, if
Participant fails to make testamentary disposition of the Option or dies
intestate, such vested Option Shares may be exercised by persons(s) entitled to
receive the Option Shares under the applicable laws of descent and distribution.

        (d)   A transfer of Participant's employment between Constellation
Energy and any Subsidiary of Constellation Energy, or between Subsidiaries of
Constellation Energy, will not be considered an employment Termination.

4.     Exercise of Option.

        (a)    Subject to this Agreement and the Plan, the Option may be
exercised in whole or in part by the method specified by the Plan Administrator
from time to time or by contacting [NAME] at [PHONE NUMBER(S)].

--------------------------------------------------------------------------------



        (b)   On or before the exercise date specified pursuant to
paragraph 4(a), Participant must fully pay the Exercise Price and the tax
withholding obligation for the Option Shares exercised in U.S. dollars by cash
or by check payable to Constellation Energy Group, Inc. All or a portion of the
Exercise Price and tax withholding obligation may also be paid by Participant:
(i) subject to the terms of paragraph 4(c) below, by delivery of shares of Stock
owned by Participant and acceptable to the Plan Administrator having an
aggregate Fair Market Value (as defined in paragraph 6 below) on the date of
exercise that is equal to the amount of cash that would otherwise be required;
or (ii) by authorizing a third party to sell the Option Shares (or a sufficient
portion of the Option Shares), and immediately remit to Constellation Energy the
Exercise Price and any tax withholding resulting from such exercise. Further,
tax withholding up to the minimum required withholding rate (but not in excess
of that rate) may also be satisfied through a holdback by Constellation Energy
of some of the Option Shares that would otherwise be deliverable to Participant
by reason of the Option exercise. The Option will cease to be exercisable, as to
the portion exercised, when Participant purchases the Stock to which the
exercised portion of the Option relates.

        (c)    Other shares of Stock owned by Participant may be delivered to
satisfy the Exercise Price, or to satisfy Participant's tax withholding
obligation above the minimum withholding rate, only if the shares have been held
by Participant for at least six months before delivery, except that there shall
be no holding period imposed for shares purchased by Participant for cash on the
open market. Use of previously-owned shares shall be effected by actual delivery
of the Stock certificates to Constellation Energy, and by completing an
affidavit available from Constellation Energy affirming that Participant owns
the necessary shares and that any applicable holding period has been satisfied.

        (d)   Participant is required to comply with Constellation Energy's
Insider Trading Policy at all times, including in connection with exercise of
the Option. The Option may not be exercised by Participant during any blackout
or prohibited trading period established by Constellation Energy or applicable
to Participant, nor shall the Option be exercisable if and to the extent
Constellation Energy determines that such exercise would violate applicable
state or Federal securities laws or the rules and regulations of any securities
exchange on which the Stock is traded. If Constellation Energy makes such a
determination, it will use all reasonable efforts to comply with such laws,
rules or regulations. In making any such determinations, Constellation Energy
may rely on the opinion of counsel for Constellation Energy.

        (e)    As soon as practicable after the exercise date, Constellation
Energy will deliver to Participant a Stock certificate or certificates (or other
evidence of ownership) for the purchased Option Shares.

5.     Tax Withholding.

        Constellation Energy will have the right to withhold any applicable
federal, state or local taxes, deductions or withholdings due with respect to
the Option or its exercise in such form and manner as provided in the Plan.

6.     Fair Market Value.

        The "Fair Market Value" of a share of Stock is the average of the
highest and lowest sale price per share of Stock on the New York Stock
Exchange-Composite Transactions on the applicable date of reference, or if there
are no sales on such date, then the average of such highest and lowest sale
price on the last previous day on which sales are reported.

7.     No Rights of Stockholders.

        Participant does not have any of the rights and privileges of a
stockholder of Constellation Energy with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
before the date of exercise and purchase of the Option Shares.

8.     Non-Transferability of Option.

        The Option is not transferable, except for a transfer to Participant's
family member or to a trust established for the benefit of Participant's family
members which has been approved by the Plan Administrator as provided in the
Plan, or in case of Participant's death, by will or the laws of descent and
distribution, nor shall the Option be subject to attachment, execution or other
similar process. During Participant's lifetime, the Option is exercisable only
by Participant, any guardian or legal representative of Participant, or a family
member or trustee of a trust established for the benefit of Participant's family
members to whom the Option has been transferred in accordance with the Plan. In
the event of (a) any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided in this

2

--------------------------------------------------------------------------------




Agreement, or (b) the levy of any attachment, execution or similar process upon
the rights or interest conferred under this Agreement, Constellation Energy may
terminate the Option by notice to Participant and it will become null and void.

9.     Employment Not Affected.

        Neither this Agreement nor the grant of the Option constitutes a
contract of employment between Constellation Energy or any Subsidiary and
Participant, and neither will be deemed to be consideration for, or a condition
of, continued employment of Participant.

10.   Incorporation of Plan by Reference.

        The Option is granted pursuant to the terms of the Plan, the terms of
which are incorporated in this Agreement by reference. The Option will in all
respects be interpreted in accordance with the Plan. All capitalized terms,
which are not otherwise defined in this Agreement, will have the meaning
specified in the Plan. The Plan Administrator will interpret and construe the
Plan and this Agreement, and its interpretations and determinations will be
conclusive and binding on the parties and any other person claiming an interest
with respect to any issue arising under this Agreement.

11.   Severability.

        The provisions of this Agreement are severable. If any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions will nevertheless be binding and enforceable.

        IN WITNESS WHEREOF, Constellation Energy Group, Inc. and Participant
have executed this Stock Option Agreement effective as of the Grant Date.

Constellation Energy Group, Inc   ACCEPTED AND AGREED TO:
[NAME]
 
By:
 
  [TITLE, DEPARTMENT]      

--------------------------------------------------------------------------------

«First» «Middle» «Last»

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(b)



Constellation Energy Group, Inc. 1995 Long-Term Incentive Plan (Plan)
1995 Long-Term Incentive Plan Appendix
FORM OF SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT

Attachment A



CONSTELLATION ENERGY GROUP, INC. INCOME TAX CONSEQUENCES TO PARTICIPANTS FOR
SERVICE-BASED RESTRICTED STOCK AWARDS
FORM OF PERFORMANCE UNIT AGREEMENT
FORM OF STOCK UNIT AWARD WITH SALE RESTRICTION AGREEMENT
RE: Stock Unit Award with Sale Restriction
FORM OF STOCK OPTION AGREEMENT
